 

Exhibit 10.3

 

OVERHILL FARMS, INC.

 

SECURED SENIOR TERM B NOTE

 

$5,000,000

 

April 16, 2003

 

FOR VALUE RECEIVED, the undersigned, OVERHILL FARMS, INC., a Nevada corporation
(“Borrower”), hereby promises to pay to the order of PLEASANT STREET INVESTORS,
LLC, a California limited liability company (“Payee”), at its address at 335 N.
Maple Drive, Suite 240, Beverly Hills, California 90210, or at such other place
as Payee may designate from time to time in writing, in lawful money of the
United States of America and in immediately available funds, the principal
amount of FIVE MILLION DOLLARS ($5,000,000.00).

 

This Secured Senior Term B Note (this “Note”) is the “Senior Term B Note”
referred to in that certain Second Amended and Restated Loan and Security
Agreement dated as of April 16, 2003 (as amended from time to time, the “Loan
Agreement”), by and among Borrower, OVERHILL VENTURES L.C., INC., a California
corporation, and Payee, and evidences the Senior Term B Loan. Capitalized terms
or matters of construction defined or established in Schedule A to the Loan
Agreement shall apply herein as defined or established therein.

 

The principal amount of the Senior Term B Loan shall be payable in the amounts
and on the dates specified in the Loan Agreement and, if not sooner paid in
full, on the Senior Term B Maturity Date. If a Change in Control occurs at any
time, Payee may require Borrower to prepay this Note, in whole or in part, as
provided in the Loan Agreement. Interest on the outstanding principal amount of
this Note shall be paid at the Applicable Rate or the Default Rate, as
applicable, and at such times as are specified in the Loan Agreement.

 

The holder of this Note shall be entitled to the rights and benefits under the
Loan Agreement and the other Loan Documents. Payment and performance of this
Note are secured by the security interests and liens granted under the
Collateral Documents and are guarantied under the Guaranty. All terms,
covenants, and conditions of the Loan Agreement and all other Instruments
evidencing or securing the Indebtedness hereunder, including the Loan Documents,
are hereby made a part of this Note and are deemed incorporated herein in full.

 

The principal balance of the Senior Term B Loan, the rates of interest
applicable thereto and the date and amount of each payment made on account of
the principal thereof shall be recorded by Payee on its books and records;
provided that the failure by Payee to make any such recordation shall not affect
the rights of Payee or the obligations of Borrower to make payment when due of
any amount owing with respect to the Senior Term B Loan.

 

Except as otherwise provided in the Loan Agreement, if any payment or prepayment
on this Note becomes due and payable on a day other than a Business Day, the
maturity thereof

 

Senior Term B Note



--------------------------------------------------------------------------------

shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.

 

Upon the occurrence and during the continuance of an Event of Default, this Note
may, without demand, notice, or legal process of any kind, as provided in the
Loan Agreement, be declared, and upon such declaration immediately shall become,
or upon certain circumstances set forth in the Loan Agreement may become without
declaration, due and payable.

 

Time is of the essence of this Note. To the fullest extent permitted by
Applicable Law, Borrower waives presentment, demand, protest, and notice of
nonpayment and protest.

 

THIS NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF LAW OR
CHOICE OF LAW PRINCIPLES.

 

BORROWER AND PAYEE EACH HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH
AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER
FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING
BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO (A) THIS NOTE, INCLUDING
ANY AMENDMENT HEREOF, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR (B) ANY
CONDUCT, ACT OR OMISSION OF BORROWER OR PAYEE WITH RESPECT TO THIS NOTE,
INCLUDING ANY AMENDMENT HEREOF, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION, SUIT OR OTHER PROCEEDING; AND
BORROWER AND PAYEE EACH AGREES AND CONSENTS THAT ANY SUCH ACTION, SUIT OR OTHER
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER
BORROWER OR PAYEE MAY FILE A COPY OF THIS NOTE WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER TO THE WAIVER OF ANY RIGHT IT OR THEY MIGHT
OTHERWISE HAVE TO TRIAL BY JURY.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized representatives on the date first above written.

 

OVERHILL FARMS, INC., a Nevada corporation

By:

 

/s/ James Rudis

   

James Rudis

President and Chief Executive Officer

By:

 

/s/ John Steinbrun

   

John Steinbrun

Vice President and Chief Financial Officer

 

Senior Term B Note

-2-